Citation Nr: 0426954	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  99-20 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 10 percent for a low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to February 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied a compensable rating for the 
veteran's service-connected low back disability.  This matter 
was previously before the Board in January 2001 and June 2003 
at which times it was remanded to the RO for additional 
development.  In April 2003, the RO increased the veteran's 
low back disability rating to 10 percent effective March 4, 
2003.  In a later RO decision in April 2004, the RO changed 
the effective date of the 10 percent rating to September 10, 
1998.  
 
In December 2000, the veteran provided testimony at a Board 
hearing before the undersigned Veterans Law Judge in Houston, 
Texas.  A copy of that transcript has been incorporated into 
the record.  


FINDINGS OF FACT

1.  For the period prior to September 26, 2003, the veteran's 
service-connected low back disability has been manifested by 
some limitation of motion with objective findings of pain 
consistent with moderate impairment.

2.  For the period from September 26, 2003, the veteran's 
service-connected low back disability has been manifested by 
muscle spasms severe enough to result in an abnormal gait or 
abnormal spinal contour.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent, to 20 
percent, for a low back disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5292 (2002) and 
Diagnostic Code 5237 (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, at the time of the adverse rating decision 
in February 1999, VCAA had not yet been enacted.  Only after 
that rating action was promulgated was VCAA signed into law.  
Thereafter, the RO did furnish VCAA notice to the veteran in 
April 2004.    

It was impossible in this case to furnish VCAA notice prior 
to the RO decision on appeal because VCAA had not yet been 
enacted.  Nonetheless, because the VCAA notice in this case 
was not provided to the appellant prior to the adverse RO 
decision on appeal, it can be argued that the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.  Nonetheless, all the 
VCAA requires is that the duty to notify is satisfied, and 
that appellants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In letters dated in July 2001 and July 2003, as well 
as the September 1999 statement of the case, and June 2002, 
April 2003, and April 2004 supplemental statements of the 
case, the RO informed the appellant of the applicable laws 
and regulations including applicable provisions of the VCAA, 
the evidence needed to substantiate the claim, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  In 
the July 2001 and July 2003 letters, VA informed the 
appellant that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  The July 2003 letter also invited the veteran to 
submit any additional evidence and argument regarding the 
pertinent issues.  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate her claim, including medical 
records that the veteran identified.  In this regard, the 
appellant testified in December 2000 that she had been 
treated in early 2000 for muscle spasms and also underwent x-
rays, a magnetic resonance imaging and a computerized axial 
tomogram scan of her back at the Houston, VAMC, in 2000.  
Based on this information, the Board remanded the case on two 
occasions (January 2001 and June 2003) to the RO in order to 
obtain the veterans' complete records from the Houston, VAMC, 
from 1999 to 2002.  It now appears that all of the medical 
records from the Houston, VAMC, from 1999 to 20002 have been 
made a part of the appellant's record thus fulfilling VA's 
duty to assist the appellant in this respect, even though not 
all of the records that the veteran identified are included 
in these records.  The veteran was also afforded VA 
examinations during the appeal period and attended a December 
2000 Board hearing.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Factual Background

In July 1991, the RO granted service connection for low back 
pain and assigned the veteran a noncompensable rating 
effective February 20, 1991.

In September 1998, the veteran filed a claim for an increased 
rating for her back disability.  

During a January 1999 VA examination, the veteran complained 
of moderate symptoms that increased with lifting or bending.  
She also reported rare bilateral leg pain down to her feet.  
She reported that she was currently employed in a clerical 
position.  On examination there were multiple Waddell's signs 
which were consistent with symptom amplification and 
nonorganic pain behaviors.  This included complaints of low 
back pain with truncal pelvic rotation, complaints of low 
back pain with axial loading of the cervical spine, low back 
pain with superficial skin pinch, low back pain with 
superficial touch, and inconsistencies between seated and 
supine straight leg raising.  Neurological findings were 
normal.  Seated straight leg raising was negative.  Supine 
straight leg raising gave the veteran low back pain at 35 
degrees which was not physiologic.  The impression given was 
history of low back pain without objective evidence of injury 
and obvious signs or symptom amplification and nonorganic 
pain behaviors.  The examiner remarked that there was 
significant evidence of malingering and symptom amplification 
was notable on examination.

In a February 1999 rating decision, the RO continued the 
noncompensable rating for the veteran's low back disability.

A June 1999 VA chest x-ray revealed minimal scoliosis of the 
lower thoracic spine, otherwise normal.

The veteran remarked in her substantive appeal dated in 
October 1999 that she had worn a back brace during the 
January 1999 VA examination.

VA outpatient records in 1999 and 2000 show that the veteran 
was seen for complaints of back pain in March 1999 which had 
worsened over the past two days.  In addition, she requested 
a replacement/renewal back brace in November 1999 and July 
2000.  In October 2000, the veteran was treated at a VA 
emergency room complaining of musculoskeletal pain and an 
infection.  She was treated with medication and discharged 
the same day with no restrictions.  She also reported 
occasional low back pain during an October 2000 outpatient 
visit.

The veteran testified during a December 2000 Board hearing of 
worsening back problems.  She relayed that she had been seen 
in a VA emergency room in 2000 due to back "tremors' and was 
given medication that helped.  She said lifting anything over 
5 pounds caused back spasms and she wore a back brace 
prescribed by VA.  She added that she didn't think the 
January 1999 VA examination was as thorough as it could have 
been in order to really understand the pain she was going 
through.

A February 2003 VA outpatient record for an unrelated 
condition lists back pain as one of the veteran's active 
problems.  

During a March 2003 VA examination, the veteran complained of 
swelling and pain in her low back and described the pain as a 
9 on a scale of 1 to 10; although it was a 4 at that time.  
She said her pain was aggravated by sitting for prolonged 
periods and was somewhat relieved with position changes.  She 
described the pain as feeling like a knot in her lower back.  
She admitted to wearing a back brace when sitting at her desk 
for long hours or when driving.  She denied any bladder/bowel 
incontinence or urgency.  She had been unemployed since 
September 2002 and worked as a teacher's assistant for a 
month.  Prior to that, she worked as a cashier on and off for 
approximately 10 years.  On examination the veteran's gait 
was with an obvious limp on the right side with favoring and 
bearing more weight on the left side.  There was marked 
lumbar lordosis.  Mild tenderness was noted on deep palpation 
from L4-S1 area, especially on the right side.  There was no 
paraspinal tenderness and no guarding.  There was no 
unevenness while standing, no triggerness and no listing of 
the spine.  There was also no tenderness over the sacroiliac 
joints or hips.  Active range of motion revealed flexion to 
70 degrees (with a complaint of pain at a level 4), extension 
to 15 degrees (with complaints of severe pain), lateral 
flexion to the left of 20 degrees (with complaints of severe 
pain) and to the right of 30 degrees (with minimal pain).  
Rotation was to 40 degrees on the on the left (with minimal 
pain) and 30 degrees on the right (with no complaints).  The 
examiner concluded that the veteran had some limitation of 
motion in all planes.  Straight leg raising was negative at 
70 degrees, and beyond that the veteran complained of severe 
pain in the lower back that was worse on the right.  
Neurological findings were normal.  

The March 2003 examiner remarked that the veteran was 
functionally independent in activities of daily living and 
was able to transfer and ambulate without any assisted 
devices.  He noted that she had not worn her lumbar corset 
since 2002.  The examiner said that the Deluca provision 
could not be clearly delineated; however, there were several 
changes in the veteran's demeanor during her examination.  He 
said he felt she had "true pain" and increased sensitivity 
during the lower back examination for palpation in the lower 
lumbar area, and was more receptive and flexible toward the 
end of the examination.  He opined that while acute 
exacerbations of pain can cause further limitations in range 
of motion of the back, it was mostly dependent upon the 
veteran's comfort level.  He said the extent of the loss of 
range of motion during acute exacerbations could not be 
determined.  He also said there was visible manifestations of 
pain on movement of the lumbosacral spine, and no offers of 
any complaints of fatigue.  The veteran denied any events or 
periods of bed rest due to low back pain in the last year, 
but said she had to stay on bed rest for one week two years 
earlier due to acute spasms of the lower back.  She was 
diagnosed as having chronic low back pain due to 
strain/sprain.  Lumbosacral x-rays were unremarkable.

The veteran was seen in April 2003 in a VA physical therapy 
clinic for a back brace.  She reported that she had 
previously worn a back brace with rigid stays and described 
her pain as " 'a disc that moves around' sometimes causing 
pain to radiate into one or both legs."  She was fitted with 
a small "uu 10 [inch] double pull flex support back brace."

In an April 2004 rating decision, the RO increased the 
veteran's low back disability rating to 10 percent, effective 
September 10, 1998.

III.  Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  

During the pendency of the veteran's appeal, the diagnostic 
criteria for evaluating spine disabilities were revised, 
effective September 23, 2002 (see 67 Fed. Reg. 54,345-49 
(August 22, 2002)) and again, effective September 26, 2003 
(see 68 Fed. Reg. 51,454 (August 27, 2003)).  As the RO has 
considered both the former and revised criteria, and 
furnished the veteran with notice of the revised criteria 
(see April 2004 supplemental statement of the case), there is 
no due process bar to the Board in also considering the 
former and revised criteria, applying the more favorable 
result, if any.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

General Counsel of VA recently, citing United States Supreme 
Court and U.S. Court of Appeals for the Federal Circuit 
precedent, has held when a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the regulation identifies the types of claims to which it 
applies.  If the regulation is silent, VA must determine 
whether applying the new provision to claims that were 
pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7- 
2003 (November 19, 2003).

It appears to the Board, albeit not in an entirely clear 
manner, that in cases such as this, the General Counsel's 
opinion dictates that the "old" criteria for evaluating spine 
disabilities apply prior to the change in regulation, or 
September 26, 2003, and that the new criteria apply 
thereafter.  In any event, regardless of this interpretation, 
the Board notes that the retroactive reach of the new 
regulation under 38 U.S.C.A. § 5110(g) (West 1991) can be no 
earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).

The veteran was initially evaluated under the old Diagnostic 
Code 5295 for lumbosacral strain.  Under this code, a 10 
percent rating requires characteristic pain on motion.  A 20 
percent rating requires muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating requires severe 
impairment; to include listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a.

Also under the old version of the rating schedule is 
Diagnostic Code 5292 for limitation of motion of the lumbar 
spine.  Under this code, a 10 percent rating is warranted for 
slight limitation of motion, a 20 percent rating or moderate 
limitation of motion and a 40 percent rating for severe 
limitation of motion.  38 C.F.R. § 4.71a.

When evaluating musculoskeletal disabilities under the 
limitation of motion codes, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Under the new general rating formula for diseases and 
injuries of the spine, (for Diagnostic Codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes):  with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 10 
percent evaluation will be assigned for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 45 
degrees; or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent evaluation will be assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent evaluation 
requires forward flexion of cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine.  
A 40 percent evaluation will be assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation will be assigned of unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation will be 
assigned for unfavorable ankylosis of the entire spine.  Id.

Note (1):  Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability. Diagnostic Code 5235, Vertebral 
fracture or dislocation; Diagnostic Code 5236, Sacroiliac 
injury and weakness; Diagnostic Code 5237 Lumbosacral or 
cervical strain; Diagnostic Code 5238 Spinal stenosis; 
Diagnostic Code 5239 Spondylolisthesis or segmental 
instability; Diagnostic Code 5240 Ankylosing spondylitis; 
Diagnostic Code 5241 Spinal fusion; Diagnostic Code 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); Diagnostic Code 5243 Intervertebral disc syndrome.

In the instant case, the RO assigned the veteran a 10 percent 
rating under the new Code 5237 for lumbosacral strain 
effective in September 1998.  As noted above, in order for 
her to meet the criteria for an increased rating, to 20 
percent, under this Code, the evidence must demonstrate 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. 

As the RO pointed out, the veteran's demonstrated forward 
flexion of 70 degrees for the thoracolumbar spine during the 
March 2003 VA examination is most consistent with her current 
10 percent rating under Code 5237 requiring forward flexion 
greater than 60 degrees but not greater than 85 degrees.  
However, after resolving all reasonable doubt in the 
veteran's favor, the Board finds that an alternative 
criterion for a 20 percent rating under Code 5237 has been 
met thus warranting a 20 percent rating.  See 38 C.F.R. 
§§ 4.3, 4.7.  In this regard, the record shows that the 
veteran has an abnormal gait as well as abnormal spinal 
contour.  Specifically, the veteran was found to have minimal 
scoliosis of the lower thoracic spine by VA x-ray in June 
1999, and March 2003 examination findings revealed she walked 
with an obvious limp on the right side and had marked 
increased lumbar lordosis.  While the etiology of her 
abnormal gait and spinal contour is not entirely clear from 
the evidence, the veteran has consistently complained of 
muscle spasms.  In December 2000, she testified that she 
experienced muscle spasms when lifting anything over 5 
pounds, and she also testified that she had been treated for 
muscle spasms at a VA emergency room in early 2000.  Indeed, 
the record contains a VA medical record showing that the 
veteran was treated in a VA emergency room in May 2000.  
Although there is no notation on this record of muscle 
spasms, the record does reflect the veteran's complaint of 
musculoskeletal pain.  Based on the foregoing and resolving 
all reasonable doubt in the veteran's favor, the Board finds 
that the criteria for a higher than 10 percent rating, to 20 
percent, under the new Code 5237 have been met.  38 C.F.R. 
§§ 4.3, 4.71a.  An even higher rating under Code 5237 is not 
warranted in view of the absence of evidence showing 
ankylosis of the spine or forward flexion of the 
thoracolumbar spine 30 degrees or less.  38 C.F.R. § 4.71a.

It is important to reiterate that the retroactive reach of 
the new regulation under 38 U.S.C.A. § 5110(g) (West 1991) 
can be no earlier than the effective date of that change.  
See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997).  Thus, although the veteran is currently 
evaluated under the new Code 5237 effective from the date of 
her September 1998 claim for an increase, the reach of this 
regulation cannot be any earlier than the date it went into 
effect, on September 26, 2003.  

Consequently, for the period prior to September 26, 2003, the 
veteran's back disability cannot be evaluated under the new 
rating criteria, but must be evaluated under the old criteria 
for rating musculoskeletal disorders.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5285-5295 (2002).  As such, the Board finds 
that the criteria for a 20 percent evaluation under the old 
limitation of motion code for the lumbar spine, Code 5292, 
have likewise been met.  During the March 2003 VA 
examination, the veteran demonstrated range of motion 
findings of forward flexion to 70 degrees, extension to 15 
degrees, lateral flexion to 20 degrees left and 30 degrees 
right, and rotation to 40 degrees left and 30 degrees right.  
Based on these findings, the examiner stated that the veteran 
had some limitation of motion in all planes.  In addition, 
the evidence shows that the veteran experiences functional 
loss due to pain.  In this respect, the VA examiner stated 
that while the "Deluca provision cannot be clearly 
delineated", he felt that the veteran had true pain and 
increased sensitivity during the lower back examination for 
palpation in the lower lumbar area.  The Board thus finds 
that the veteran's functional loss due to pain when combined 
with her actual limitation of motion findings is most 
consistent with a 20 percent rating for moderate impairment 
under Code 5292.  See 38 C.F.R. §§ 4.40, 4.45 (2002); Deluca.  

Unfortunately, findings from the earlier VA examination in 
January 1999 do not include range of motion findings, and the 
examiner from this examination noted that there were obvious 
signs of symptom amplification and nonorganic pain behaviors.  
However, in view of the VA outpatient records in 1999 and 
2000 reflecting the veteran's occasional complaints of back 
pain and resolving all reasonable doubt in her favor, the 
Board finds that she has met the criteria for a 20 percent 
rating based on moderate limitation of motion of the 
lumbosacral spine during the entire appeal period.  38 C.F.R. 
§ 4.3.

In view of the veteran's actual limitation of findings during 
the March 2003 VA examination, the Board does not find that 
the veteran's low back disability is productive of severe 
impairment of the lumbosacral spine under Code 5292, even 
after considering functional loss.  For this reason, a higher 
rating to 40 percent under Code 5292 is not warranted.  
38 C.F.R. § 4.71a.

Consideration has also been given to a greater than 20 
percent rating under the old Code 5295 for lumbosacral 
strain.  However, the evidence does not support a higher 
rating.  The March 2003 VA examiner noted that the veteran 
did not have listing of the spine to the side, and there is 
no evidence that meets the remaining criteria.  That is, 
there is no evidence of positive Goldwaithe's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Thus, the criteria for a 
40 percent evaluation under Code 5295 have not been met.  
38 C.F.R. § 4.71a.  

Additionally, in the absence of evidence of, or disability 
comparable to, residuals of fractured vertebrae, ankylosis of 
the spine or intervertebral disc syndrome, there is no basis 
for evaluation under the old Codes 5285, 5286, 5289 or 5293.  

The Board further finds that the criteria for invoking the 
procedures for assignment of a higher evaluation on an extra-
schedular basis are not met, in the absence of evidence 
showing that, the veteran's low back disability has resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation); warranted frequent 
periods of hospitalization; or otherwise has rendered 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1); Bagwell, 9 Vet. App. 
at 158-9; Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 
227.  During the March 2003 VA examination, the veteran 
denied any events or periods of bed rest due to low back pain 
in the last year.  Although she also said that about two 
years earlier she had to stay in bed for about a week due to 
acute spasms of the lower back, this does not constitute 
marked interference with employment.

	(CONTINUED ON NEXT PAGE)





ORDER

An increased rating, to 20 percent, for the veteran's service 
connected low back disability is granted, subject to the laws 
and regulations governing the payments of monetary awards.



	                        
____________________________________________
	M. Sabulsky 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



